Exhibit 10.1 – Accounts Receivable Credit Facility with Greystone Commercial
Services L.P.


FACTORING AGREEMENT
 
THIS FACTORING AGREEMENT (this "Agreement") dated as of November 30, 2009, is
entered into by and between ANCHOR FUNDING SERVICES, LLC, a North Carolina
limited liability company ("Seller") and GREYSTONE COMMERCIAL SERVICES LP, a
Delaware limited partnership ("Greystone"). In consideration of the mutual
covenants and agreements contained herein, Seller and Greystone hereby agree as
follows:
 
1. SALE OF ACCOUNTS.
 
(a)           Sale of Accounts. Seller hereby sells, assigns and transfers to
Greystone, and Greystone hereby purchases as absolute owner, all of Seller's
present and future accounts purchased by Seller under a Client Factoring
Agreement (as defined below) or created by or arising out of the sale of goods
or services rendered by Seller, including all accounts arising from sales made
and services rendered under any of Seller's trade names or through any of its
divisions (each individually an "Account" and collectively the "Accounts").
Concurrently with each Account sold to Greystone hereunder, Seller hereby also
sells, transfers, assigns and otherwise conveys to Greystone all right, title
and interest of Seller in and to all related rights (but not obligations) of
Seller with respect to such Account, including all Client Factoring Documents
(as defined below), contract rights, guarantees, letters of credit, liens in
favor of Seller, insurance and other agreements and arrangements of whatever
character from time to time supporting or securing payment of such Account and
all right, title and interest of Seller in any related goods, including Seller's
rights and remedies under the Uniform Commercial Code (the "UCC"), under other
applicable law and under equity (including all reclamation rights). No sale,
transfer, assignment and conveyance of an Account or its related rights
hereunder shall constitute or result in an assumption by Greystone of any
obligation of Seller or any other person in connection with such Account or
related rights or under any agreement or instrument relating thereto. Upon the
sale of any Accounts to Greystone, Seller will promptly make proper entries on
its books and records disclosing the absolute sale of all such Accounts to
Greystone.
 
(b)           Assignments. Seller agrees to execute and deliver to Greystone a
written assignment ofthe Accounts purchased hereunder, together with a copy of
all invoices relating to such Accounts, and evidence of delivery of the related
goods or performance of the related services (and, if requested, the original
purchase orders) as Greystone may request to further evidence the sale and
assignment of such Accounts and related rights to Greystone hereunder, all in a
form and substance satisfactory to Greystone. Seller may deliver such
information by providing Greystone access to such information on Seller's
servers and computer system. Each officer, representative or agent of Seller
executing any such assignments on behalf of Seller shall be deemed to have the
power and authority from Seller to execute such assignments.
 
(c)           Risk of Non-Payment. Notwithstanding any other provision contained
herein, Greystone shall not be deemed to have assumed any risk of non-payment
with respect to any Accounts purchased hereunder, it being understood and agreed
by Seller that all Accounts purchased hereunder shall be at Seller's sole and
exclusive risk and with full recourse back to Seller if payment is not made on
any such Account for any reason whatsoever.
 
(d)           Invoicing.
 
(i) Each of Seller's invoices for all Accounts purchased or pledged hereunder
(including all Accounts purchased by Seller under any Client Factoring
Agreement) shall bear a notice (in form and content approved by Greystone) that
such Account represented thereby has been sold, assigned and transferred to
Seller, and is owned by and payable only to Seller at either P.O. Box 602151,
Charlotte, NC 28260-2151 or P.O. Box 79707, City of Industry, CA 91716-9707 (the
"Remittance Address") (or, upon notice from Greystone, another post office box
of Greystone) and, in the case of payments to be effected by wire transfer or
other electronic means, the related invoice must set forth, as the sole bank
account for such payment, a bank account of Greystone (or a third party
designated by Greystone) designated by Greystone from time to time. Greystone
shall have the exclusive and unrestricted access to the Remittance Address. All
invoices shall be mailed by Seller to its account debtors at Seller's expense
(unless otherwise consented to in writing by Greystone).
 
(ii) Except as otherwise may be agreed to in writing by Greystone from time to
time, Greystone will not purchase any Account whose terms are greater than NET
30 DAYS. After an Account has been purchased by Greystone, Seller shall not have
the right to vary the terms of sale set forth in the invoice relating to such
Account, or any other aspect of the Account, except in Seller's capacity as
servicing agent for Greystone for purposes of the collection of such Accounts as
set forth in Section 8 hereof.
 
1

--------------------------------------------------------------------------------


 
(iii) Seller shall electronically transmit to Greystone all information
reasonably requested by Greystone on each Account purchased hereunder via
Greystone's on-line Internet based communication and account management system
(the "Greystone On-Line System"), by either (1) directly keying or (2) uploading
such information.
 
(e)           Purchase Price. Greystone shall purchase each Account for the Face
Amount of such Account, less the applicable Discounts (as defined below), if
any, relating thereto (the "Purchase Price"). The "Face Amount" of an Account
shall mean the gross face amount of Seller's invoice.
 
(f)           Payment of Purchase Price. The Purchase Price for an Account
purchased hereunder shall be paid to Seller by Greystone in immediately
available funds on the day Greystone receives the proceeds of collection for
such Account, subject to the Reserve Balance (as defined below) requirements set
forth herein; provided, however, no checks, drafts or other instruments received
by Greystone shall constitute final payment of an Account unless and until such
instruments have actually been collected.
 
(g)           Discounts. The Purchase Price for the Accounts originally owing to
Eligible Clients (as defined below) that are purchased hereunder and with
respect to which Accounts (i) Seller shall have requested that Greystone make an
Advance against and (ii) that Greystone shall have actually made an Advance
against ("Eligible Client Accounts") will be reduced by the amount of the
discount (the "Discount") paid to Greystone, such Discount to be deducted from
any sums otherwise due Seller. The base Discount for each Eligible Client
Account purchased hereunder shall be equal to one-half percent (.50%) of the
face amount of the invoice for such Account; provided, however, an additional
1.0% of the face amount of the subject invoice shall be added to the base
Discount for any Eligible Client Account for which Seller does not comply with
Section 1(d) (iii) of this Agreement. Beginning with the 31st day from date
Greystone purchases the invoice evidencing an Eligible Client Account, the
Purchase Price of such Account will be subject to an additional Discount of
0.016% for each one (1) day period or part thereof such Account remains unpaid
to Greystone (provided such Account has not become a Chargedback Account, as
defined below). The aggregate minimum Discounts collected by Greystone for
Eligible Client Accounts purchased hereunder shall be $15,000 per calendar month
or a pro-rata portion thereof for any partial months (the "Minimum Monthly
Discounts"). If the aggregate amount of Discounts collected by Greystone during
any month is less than the Minimum Monthly Discounts, the amount of such
deficiency shall be due and payable by Seller on the first day of the month
immediately following each month in which the total Discounts collected were
less than the Minimum Monthly Discounts. For avoidance of doubt, no Discount
shall be deducted from or payable by Seller with respect to any Account which is
not an Eligible Client Account. Seller must obtain Greystone's prior written
consent for any Account with an invoice issued on terms greater than "Net 30
days". As of the date hereof, the Accounts with respect to which Greystone has
consented to invoices being issued on terms in excess of 30 days are identified
on Exhibit A attached hereto.
 
2. ADVANCES.
 
(a)    Advances. At Seller's request, Greystone may, in Greystone's sole
discretion, make advances (each an "Advance") to Seller prior to the collection
of Eligible Accounts (as defined below) purchased hereunder of up to ninety
percent (90)% (the "Advance Rate") of the Face Amount of such Eligible Account
(but not to exceed the amount advanced on such Eligible Account to be made by
Seller to the subject Eligible Client (as defined below); provided, however,
notwithstanding the foregoing, the aggregate outstanding amount of Funds
Employed (as defined below) shall not exceed the Maximum Funds Employed at any
time. As used herein, the term (the "Maximum Funds Employed") shall mean
$7,000,000; provided, however, Seller may request that Greystone increase the
Maximum Funds Employed in increments of $1,000,000 up to an amount not to exceed
$9,000,000 as long as (i) no Event of Default has occurred and be continuing at
such time, (ii) Seller pays to Greystone the facility fee for such increase as
set forth in Subsection 9(b) below, (iii) such request is delivered in writing
to Greystone at least two (2) Business days prior to the effective date of any
such increase, and (iv) Seller shall have established the new Minimum Equity
Advance (as defined below) applicable to the increase in Net Funds Employed.
Seller understands and agrees that Greystone, at its option, may decrease the
Advance Rate for Accounts of any Eligible Client by one percentage point for
each percentage point that such Client's Dilution Percentage exceeds three
percent (3%) during any two (2) consecutive month period (which are subject to
change from time to time by Greystone in its business judgment) during any two
consecutive month period. As used herein, the term "Dilution Percentage" with
respect to each Eligible Client during any period of measurement, the quotient
(expressed as a percentage) obtained by dividing (i) the aggregate amount by
which the Accounts of such Client are reduced for a reason other than the
collection of the proceeds of the Accounts during such period, k (ii) the
average amount of gross sales of such Client during such period. The Dilution
Percentage shall be determined by Greystone based on its reviews of (1) the
periodic financial and collateral reports submitted by the Seller to Greystone,
(2) the periodic field examinations of the Seller conducted by Greystone from
time to time, and (3) such other information as Greystone exercising reasonable
business judgment ("Business Judgment")deems applicable. Seller agrees to
maintain at all times an Equity Advance (as defined below) of at least
$1,000,000 (the "Minimum Equity Advance"); provided, however, the Minimum Equity
Advance if the Net Funds Employed increases to $8,000,000 or $9,000,000 will be
$1,250,000 and $1,500,000, respectively. If at any time Seller fails to maintain
the Minimum Equity Advance and has not provided Greystone within one (I)
Business Day thereafter with evidence satisfactory to Greystone that Seller has
cured such failure and now meets the Minimum Equity Advance, Greystone, at its
option, may decrease the Advance Rate for Accounts of all Eligible Clients by an
amount determined by Greystone in its sole discretion. As used herein, the term
"Equity Advance" is determined at any time by subtracting (i) the aggregate
amount advanced by Greystone hereunder at any time, from (ii) the aggregate
amount advanced by Seller to its Clients at such time.
 
2

--------------------------------------------------------------------------------


 
(b)   Eligible Accounts. As used herein, the term, "Eligible Accounts" shall
mean the Accounts purchased hereunder that (i) comply with all representations,
warranties, and covenants contained in Section 5(b) of this Agreement, (ii) are
within the approved credit limits established by Greystone from time to time for
the subject account debtor, (iii) remain outstanding not more than ninety (90)
days from the date of the original invoice for such Account, (iv) are due from
an account debtor whose aggregate amount of accounts originally owing to an
Eligible Client which remain outstanding more than ninety (90) days from the
date of the original invoice date for such accounts does not exceed twenty-five
percent (25%) of the aggregate amount of all Accounts originally owing by such
account debtor to such Eligible Client (except as otherwise permitted in writing
by Greystone in its discretion), (v) are purchased by Seller from an Eligible
Client pursuant to an Eligible Client Factoring Agreement, (vi) are subject to a
perfected, first, priority lien by Seller on the subject Client, and (vii) are
not otherwise deemed ineligible by Greystone in its Business Judgment.
 
(c)   Additional Definitions. The following terms shall have the following
meanings throughout this Agreement:
 
(i)   "Client" means an individual or entity that has entered into a Client
Factoring Agreement with Seller.
 
(ii)   "Client Factoring Agreement" means a written agreement between Seller and
a Client providing for the purchase of such Client's Accounts by Seller from
time to time and such agreement is not materially different than the form
factoring agreement attached hereto as Exhibit "B" (the "Factoring Agreement
Form")..
 
(iii)   "Eligible Client" means a Client (1) whose principal place of business
or chief executive offices are located in the United States of America, (2) who
has entered into an Eligible Client Factoring Agreement with Seller, and (3) who
is acceptable to Greystone in its sole discretion from time to time. The
approval of a Client by Greystone shall not preclude the subsequent withdrawal
of such approval if Greystone deems such withdrawal appropriate in its sole
discretion.
 
(iv)   "Eligible Client Factoring Agreement" means a Client Factoring Agreement
that (1) has not expired or been terminated, (2) has not been breached by the
subject Client, (3) constitutes a legal, valid and binding obligation of the
parties thereto, (4) does not violate any applicable laws (including, without
limitation, any usury laws), and (5) is not materially different than the
Factoring Agreement Form.
 
(v)   "Business Day" means any day that is not a Saturday, Sunday, or other day
on which national banks are authorized or required to close.
 
(d)   Credit Limits. Greystone reserves the right to approve the credit of any
account debtor prior to the purchase of any Account owing by such account
debtor. Greystone may, but shall not be obligated to, establish maximum limits
upon the balance of Accounts due from any account debtor which shall be deemed
as Eligible Accounts hereunder. Greystone may withdraw any credit approval for
an account debtor at any time for any Accounts not yet purchased by Greystone
hereunder.
 
(e)   Seller's Right to Purchase. Notwithstanding Greystone's right (i) to
approve Eligible Clients, Eligible Accounts and credit limits for account
debtors or (ii) to make Advances only against Eligible Accounts, nothing
contained in this Agreement shall limit or affect the right of Seller to
purchase any Account of any of its Clients in accordance with Seller's factoring
agreements with its Clients, in its sole discretion.
 
3

--------------------------------------------------------------------------------


 
3. FUNDS EMPLOYED.
 
(a)           Funds Employed. The term "Funds Employed", as used herein, shall
mean the aggregate amount of all outstanding Advances, Discounts, interest,
fees, expenses and other indebtedness, liabilities and obligations owing by
Seller to Greystone from time to time under this Agreement. All Funds Employed
owing from time to time shall be due and payable by Seller on demand by
Greystone.
 
(b)           Interest. The daily outstanding balance of the Funds Employed
shall bear interest at a fluctuating rate per annum equal to the lesser of (i)
an amount equal to the Prime Rate (as defined below), plus two percent (2.0%)
(the "Contract Rate"), or (ii) the Maximum Rate (as defined below), each change
in the interest rate to become effective without notice to Seller on the
effective date of the change in Prime Rate or the Maximum Rate, as the case may
be; provided, however, in no event shall the Contract Rate be less than five and
one-quarter percent (5.25%). Interest shall be calculated on the basis of actual
days elapsed but computed as if each year consists of 360 days. As used herein,
the term "Prime Rate" shall mean the prime rate as quoted by The Wall Street
Journal (Western Edition). If such prime rate as so quoted by The Wall Street
Journal (Western Edition) is split between two or more different interest rates,
then the Prime Rate shall be the highest of such interest rates. As used herein,
the term "Maximum Rate" shall mean, at the time of determination, the maximum
rate of interest which, under applicable law, may then be charged hereunder.
 
(c)           Proceeds of Accounts. Checks and all other proceeds received by
Greystone in payment of any Account sold or pledged hereunder shall decrease the
amount of the Funds Employed by the amount of such proceeds as soon as deposited
in Seller's lockbox account. No checks, drafts or other instruments received by
Greystone shall constitute final payment of an Account unless and until such
instruments have actually been collected. If more than one Account purchased
hereunder is originally owed to a Client by an account debtor and the check or
other proceeds received from such account debtor by Greystone are not designated
by such account debtor for the payment of a particular Account or Accounts,
Greystone may apply such proceeds to the Account or Accounts which have the
earliest invoice date(s) with respect to such Client.
 
4. RESERVE BALANCE.
 
(a)          Minimum Reserve Balance. Seller shall maintain a reserve balance
(the "Reserve Balance") equal to at least the sum of the following (the "Minimum
Reserve Balance"): (i) the greater of (1) ten percent (10%) of the Face Amount
of each such outstanding Eligible Client Account and (2) that portion of the
Face Amount of such Eligible Client Account for which Greystone does not make an
Advance hereunder, and (ii) 100% of the Face Amount of the outstanding Accounts
which are not Eligible Client Accounts (other than Chargedback Accounts).
 
(b)          Charges to Reserve Balance. The following shall be charged to the
Reserve Balance and disclosed on monthly statements: (i) all Advances,
Discounts, interest, fees, expenses and other indebtedness, liabilities and
obligations owing by Seller to Greystone from time to time under this Agreement,
and (ii) the amount of all Chargedback Accounts.
 
(c)          Chargedback Accounts. As used herein, the term "Chargedback
Accounts" shall mean the following Accounts purchased by Greystone hereunder:
(i) any Account purchased by Greystone hereunder that remains unpaid for any
reason ninety (90) days after date of the invoice for such Account (or earlier
if in Greystone's sole discretion such Account is determined to be
uncollectible) or that is a Disputed Account (as defined below), (ii) all
Accounts purchased by Greystone hereunder owing by a single account debtor if
more than 25% of the aggregate amount owing under such Accounts remains unpaid
for any reason ninety (90) days after date of the invoice for such Accounts (or
earlier if in Greystone's sole discretion such Accounts are determined to be
uncollectible) or are Disputed Accounts, and (iii) any Account with respect to
which Greystone determines that there has been a breach of any representation or
warranty made herein by Seller with respect to such Account. Any chargeback of a
Chargedback Account does not constitute a reassignment of such Account by
Greystone to Seller. As used herein, the term "Disputed Account" shall mean any
Account subject to any deduction, defense, offset or claim asserted by the
subject account debtor, regardless of whether Seller agrees with such assertion.
 
4

--------------------------------------------------------------------------------




(d)           Deficiency in Reserve Balance. In the event the Reserve Balance is
ever less than the Minimum Reserve Balance, Seller shall be obligated to pay
Greystone an amount equal to such deficiency (the "Reserve Deficiency") within
three (3) Business Days after written demand thereof by Greystone (a "Reserve
Deficiency Demand").
 
(e)           Statements. All monthly statements of transactions between
Greystone and Seller provided by Greystone to Seller via the Greystone On-Line
System (including, without limitation, such statements with respect to the
Accounts purchased and outstanding, Advances made and outstanding, the Reserve
Balance, and the interest, fees, Discounts and expenses charged to Seller),
absent a manifest error, shall be deemed final, binding and conclusive unless
Greystone is notified by Seller in writing to the contrary within thirty (30)
calendar days of such statement's availability to Seller, which notice shall be
deemed an objection only to items specifically identified therein.
 
5. REPRESENTATIONS AND WARRANTIES.
 
Seller represents and warrants to Greystone the following:
 
(a)           Seller. Seller represents and warrants to Greystone that (i)
Seller is duly organized, validly existing and in good standing under the laws
of the state of its organization and is qualified and authorized to do business
and is in good standing in all states in which failure to so qualify would
result in a material adverse effect, (ii) the execution, delivery and
performance of this Agreement by Seller have been duly authorized and this
Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally), (iii) Seller is conducting its business in
material compliance with applicable laws, (iv) Seller is not a debtor in any
bankruptcy proceedings, insolvent, undergoing composition or adjustment of debts
or unable to make payment of its obligations when due and no petition in
bankruptcy has been filed by or against Seller or any of its affiliates, (v)
Seller's principal place of business, chief executive office, the location where
all records concerning its books of account and contract rights are kept, and
the sole location of any property subject to the security interest granted
herein is its address set forth on the signature page hereon, and (vi) Seller
does business under no trade or assumed names other than TruckerFunds.com.
 
(b)           Accounts. Seller hereby represents and warrants to Greystone with
respect to each Account sold by Seller to Greystone hereunder that (i) Seller is
the sole owner of and obligee under such Account and has full power and is duly
authorized to sell, assign and transfer such Account to Greystone hereunder,
(ii) such Account is free and clear of any liens, claims or encumbrances
whatsoever created by Seller or, to the best of Seller's knowledge, any other
party, and upon each purchase by Greystone of such Account, Greystone will own
such Account free and clear of any liens, claims or encumbrances whatsoever
created by Seller or, to the best of Seller's knowledge, any other party, and to
the best of Seller's knowledge the consideration received by Seller from
Greystone for such Account is fair and adequate, (iii) to the best of Seller's
knowledge, such Account arises out of a bona fide sale of conforming goods or
the bona fide rendition of services by the subject Client, all underlying goods
have been delivered to the account debtor or all underlying services have been
rendered by such Client, in complete fulfillment of all of the terms and
conditions of such Client's agreement with the account debtor (except as
otherwise agreed in writing by Greystone), and the account debtor has accepted
the goods or services to which such Account relates, (iv) to the best of
Seller's knowledge such Account (or the goods related thereto) is not subject to
or affected by any of the following types of agreement: consignment, sale on
approval, conditional sale, guaranteed sale, sell or return, bill and hold or
similar type of agreement, (v) such Account is denominated and payable only in
United States dollars and constitutes the legal, valid and binding payment
obligation of the account debtor, enforceable in accordance with its terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors' rights generally), (vi) to the best of Seller's
knowledge, such Account is current and not past due as of the date of purchase
by Greystone, has not been paid by or on behalf of the account debtor in whole
or in part, and is not and to the best of Seller's knowledge, will not be,
subject to any dispute, rescission, set-off, recoupment, defense or counterclaim
by the account debtor, other than returns and allowances provided in Subsection
8(a) hereof, (vii) to the best of Seller's knowledge as of the date of purchase
by Greystone of such Account, the account debtor with respect to such Account is
located (within the meaning of Section 9-307 of the applicable UCC) and has its
principal executive offices within the United States, (viii) if the account
debtor of such Account is the United States of America, any state or any
department, agency or instrumentality of any of them, the applicable Client has
assigned its right to payment of such Account to Seller pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances, (ix) such Account is not owing by any owner,
subsidiary or other affiliate of Seller, (x) such Account was purchased by
Seller from the subject Client through a Client Factoring Agreement, and (xi)
with respect to any Client that is in the transportation industry, (1) each
invoices for all Accounts originally owing to such Client shall clearly state
the pro number, date of shipment and delivery, points of origin and destination,
container number, shipper number, accurate assessed rate, weight, volume or
measurement of property transported and description of articles and number of
packages, total charges to be collected including charges for special services,
any advances or other deductions which reduce the amount collectable, the route
of movement indicating the complete name of all carriers participating, and if
the subject Account is an import Account due from a steamship company, the
vessel name and voyage number, and (2) each such Accounts shall be supported by
lawful, effective and complete bills of lading or other contract of carriage,
together with a bona fide, genuine, valid and signed delivery receipts.
 
5

--------------------------------------------------------------------------------


 
(c)           Taxes. Seller hereby represents and warrants to Greystone that (i)
Seller has timely filed all federal, state and local tax reports and returns
(including, without limitation, those with respect to withholding and sales
taxes) required by any law or regulation to be filed by Seller and, except as
disclosed by Seller to Greystone in writing, has paid when due all taxes,
assessments, duties and charges levied or assessed against Seller or any of its
assets (including without limitation, real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes), and (ii) except as disclosed by Seller
to Greystone in writing, to the best of Seller's knowledge there is no tax lien
notice against Seller presently on file, judgment entered against Seller or levy
on or attachment of its property outstanding or reasonably anticipated.
 
(d)           Financial Statements. Seller represents and warrants to Greystone
that each statement of income and statement of cash flows now or hereafter
furnished to Greystone fairly presents, in all material respects, the results of
operations and cash flows of Seller for the period set forth therein, and that
each balance sheet now or hereafter furnished to Greystone fairly presents, in
all material respects, the financial condition of Seller as of the date set
forth therein, all in accordance with generally accepted accounting principles.
 
(e)           Clients. Seller represents and warrants to Greystone that to the
best of Seller's knowledge, (i) each Client is duly organized, validly existing
and in good standing under the laws of the state of its organization and is
qualified and authorized to do business and is in good standing in all states in
which such qualification and good standing are necessary, (ii) the execution,
delivery and performance of the Client Factoring Agreement by each Client have
been duly authorized and such agreement constitutes the legal, valid and binding
obligation of such Client, enforceable against such Client in accordance with
its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally), (iii) each Client is
conducting its business in material compliance with applicable laws, and (iv) no
Client is a debtor in any bankruptcy proceedings, insolvent, undergoing
composition or adjustment of debts or unable to make payment of its obligations
when due and no petition in bankruptcy has been filed by or against any Client
or any of its affiliates.
 
Each representation and warranty of Seller contained in this Agreement shall be
deemed to be made at and as of the date hereof and at and as of the date of each
sale of Accounts to Greystone hereunder.
 
6. COVENANTS. So long as this Agreement shall be in effect or any of the
Obligations shall be outstanding, Seller agrees and covenants that, unless
Greystone shall otherwise consent in writing:
 
(a)          Books and Records. Seller will maintain its books and records in
accordance with generally accepted accounting principles, applied on a
consistent basis, at its chief executive office set forth on the signature page
hereof.
 
(b)          No Other Liens. Seller will not execute any security agreement or
financing statement covering any of the Accounts purchased hereunder or any of
the Collateral, other than (i) liens and security interests securing
indebtedness owing to Greystone, (ii) liens on any item of equipment acquired by
the Seller prior to or after the date of this Agreement, provided that (1) each
such lien shall attach only to the equipment acquired, and (2) the indebtedness
secured by such lien is only the cost of acquiring such equipment by Seller,
(iii) liens and security interest existing as of the date hereof which have been
disclosed to and approved by Greystone in writing, (iv) liens which are
subordinated to Greystone pursuant to a subordination agreement containing
subordination and standstill provisions satisfactory to Greystone using its
Business Judgment, and (v) security agreements and UCC financing statements
granting and perfecting Seller's interest in Accounts it purchases from its
Clients.
 
(c)          Notice of Significant Events. Seller agrees to notify Greystone in
writing within one (1) Business Day after any officer or employee of Seller
becomes aware of the occurrence of any of the following: (i) any claim or
assertion by the account debtor with respect to any Account sold to Greystone
hereunder which would cause such Account to be a Disputed Account; (ii) the
filing of any federal or state tax lien or the issuance of a notice of material
levy, assessment, injunction or attachment against any Accounts or other
material assets of Client; (iii) the cessation of the business of any Client or
the calling of a meeting of the creditors of any Client; (iv) the sale, pledge
or other disposition of any of the ownership interests in any Client by any of
its owners; (v) any change in the senior management of any Client; (vi) the
commencement of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceedings under any federal or state law by or against
any Client or any account debtor with respect to any Account sold to Greystone
hereunder; (vii) the termination or notice of termination of financing by Seller
or any Client under any Client Factoring Agreement; or (viii) any written notice
of default or acceleration by Seller to any Client.
 
6

--------------------------------------------------------------------------------


 
(d)           Field Examinations. Seller agrees to permit Greystone to visit
Seller's business locations and to examine, assess and make and take away copies
of Seller's books and records at all reasonable times after at least three
Business Days prior notice to Seller (no such prior notice being required after
and during the occurrence of an Event of Default). Seller also agrees to pay all
costs associated with up to two (2) of such field examinations each calendar
year (such costs currently being $750 per day, per person, plus out-of-pocket
expenses); provided, however, (i) each such field exam shall be completed in no
more than two (2) days, and (ii) if an Event of Default has occurred hereunder,
Seller will be obligated to pay all of the costs associated with all field
examinations conducted by Greystone until such Event of Default has been waived
in writing by Greystone.
 
(e)           Notice of Changes. Seller shall notify Greystone in writing 10
days prior to any of the following changes with respect to Seller and within 10
days after any officer or employee of Seller becomes aware of any of the
following with respect to a Client: (i) the name of Seller or any Client or any
of the names under which either is conducting business; (ii) the address of
Seller's chief executive office or principal place of business as described on
the signature page hereof or Client's executive office or principal place of
business as described on the Client Factoring Agreement;
 
(iii) the jurisdiction of organization of Seller or any Client or the type of
entity through which either conducts business;
(iv) any proposed change in the location of the books and records of Seller or
any Client; or (v) any other material change in the business or affairs of
Seller or any Client. Seller shall also notify Greystone in writing 30 days
prior to Seller engaging any consultants or other independent contractors who
will have significant input on the business strategy of Seller or who will
manage the day-to-day business of Seller.
 
(1)   Taxes. Seller shall pay and discharge when due all assessments, taxes,
governmental charges and levies, of every kind and nature, imposed upon Seller
or its properties, income or profits (including without limitation, real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes), prior to
the date penalties would attach, and all lawful claims that, if unpaid, might
become a lien or charge upon any of Seller's property, income or profits. Seller
agrees to immediately notify Greystone, and provide Greystone copies, of the
filing of or notice of intent to file any federal, state or local tax lien, or
if any agreement is made by Seller with a taxing authority with respect to the
payment of past due taxes, Seller shall promptly deliver to Greystone a copy of
such agreement. Seller agrees to provide Greystone with copies of its payroll
and sales tax returns or reports quarterly after requested by Greystone,
together with evidence of the payment of the related taxes.
 
(g)          Liquidations; Mergers. Seller shall not merge or consolidate with
or into any other entity or liquidate, dissolve or otherwise cease conducting
business; provided, however, Seller shall be permitted to merger or consolidate
with any other entity as long as (i) Seller is the surviving entity, (ii)
Greystone's receives at least 15 days written notice prior to any such merger or
consolidation, (ii) immediately prior to and after any such merger or
consolidation no Event of Default exists, (iii) Seller delivers to Greystone all
documents and financial information regarding the perspective transaction as is
reasonably requested by Greystone, and (iv) Greystone consents in writing to
such merger or consolidation using its Business Judgment.. Seller shall not
consent to any Client merging or consolidating with or into any other entity.
 
(h)          Sale of Assets. Seller shall not sell, transfer or otherwise
dispose of all or any material portion of its assets, other than the sale of
inventory or equipment in the ordinary course of its business and replacement of
obsolete equipment. Seller shall not consent to the sale, transfer or other
disposition by any Client of all or any material portion of such Client's
assets, other than the sale of inventory or equipment in the ordinary course of
its business.
 
(i)   Aging Reports. Upon Greystone's demand from time to time, Seller agrees to
deliver to Greystone within ten (10) days after each month, a detailed Accounts
aging report and a detailed accounts payable aging report, each stated as of the
last Business Day of the preceding month and in form and detail satisfactory to
Greystone.
 
7

--------------------------------------------------------------------------------


 
(j)           Financial Statements. Seller agrees to furnish to Greystone (i)
within ninety (90) days after the last day of each fiscal year of Seller a
consolidated statement of income and a consolidated statement of cash flows of
Seller for such fiscal year, and a consolidated balance sheet of Seller as of
the last day of such fiscal year, in each case prepared by the Seller, (ii)
within twenty (20) days after the last day of each calendar month, a
consolidated statement of income and a consolidated statement of cash flows of
Seller for such month, and a consolidated balance sheet of Seller as of the last
day of such month, in each case prepared by the Seller, (iii) within ninety (90)
days after the last day of each fiscal year of Anchor Funding Services, Inc.
(the "Parent") a consolidated and consolidating statement of income and a
consolidated statement of cash flows of Parent for such fiscal year, and a
consolidated and consolidating balance sheet of Parent as of the last day of
such fiscal year, in each audited by an independent certified public accounting
firm acceptable to Greystone, together with the notes to each such financial
statement and a copy of any report or letter to management delivered to Seller
by such accounting firm in connection therewith, and (iv) within twenty (20)
days after the last day of each calendar month, a consolidated and consolidating
statement of income and a consolidated and consolidating statement of cash flows
of Parent for such month, and a consolidated and consolidating balance sheet of
Parent as of the last day of such month, in each case prepared by the Parent.
Seller also agrees to promptly furnish to Greystone, such additional financial
and business non-confidential information concerning Seller, Parent and any
Client as Greystone may reasonably request from time to time.
 
(k)   Prior Consent. Seller agrees not to do any of the following without
Greystone's prior written consent: (i) amend in any material respect any
Eligible Client Factoring Documents; (ii) release any collateral or any
guarantors supporting any Eligible Client Factoring Agreement; or (iii) permit
any Eligible Client to subordinate any debt or liens to any other party.
 
(I)    Other Notices. Seller agrees to notify Greystone in writing within one
(1) Business Day after any officer or employee of Seller becomes aware of the
occurrence of (i) the termination or receipt of notice of termination by Client
of any Client Factoring Agreement, (ii) any material default under any Client
Factoring Agreement, (iii) the bankruptcy or cessation of business of any
Client, and (iv) any of the following with respect to any non-Eligible Client:
(1) any material amendment of any Client Factoring Agreement or any other
material Client Factoring Documents; (2) release any collateral or any
guarantors supporting any Client Factoring Agreement; or (iii) permit any such
Client to subordinate any debt or liens to any other party.
 
(m) Seller Reporting. Seller agrees to provide Greystone at all times with (i)
"Full Read" access to Seller's FactorSoft system, and (b) access to Seller's
server to view all invoices and related back-up documents. Seller agrees to
provide Greystone with a copy of any field examination of any Eligible Client
conducted by Seller promptly after the completion thereof.
 
7. RIGHTS OF GREYSTONE.
 
(a)          Notification of Account Debtors. Greystone shall have the right at
any time, either before or after the occurrence of an Event of Default and
without notice to Seller, to notify any or all account debtors of the sale or
pledge of the Accounts to Greystone and to verify the amounts owing on such
Accounts, to direct such account debtors to make payment of all amounts due or
to become due to Seller directly to Greystone, to enforce collection of any
Accounts purchased or pledged hereunder and to adjust, settle or compromise the
amount or payment thereof.
 
(b)          Collections. All payments and collections received by Greystone on
Accounts purchased hereunder shall belong to Greystone as owner of the Accounts.
Seller authorizes Greystone to collect, sue for and give releases for and in the
name of Seller or Greystone in Greystone's sole discretion, with respect to all
amounts due on Accounts sold or pledged to Greystone hereunder. Seller
specifically authorizes Greystone to endorse, in the name of Seller, all checks,
drafts, trade acceptances or other forms of payment tendered by Account Debtors
in payment of Accounts sold or pledged to Greystone hereunder and made payable
to Seller. Greystone shall have no liability to Seller for any mistake in the
application of any payment received with respect to any Account, IT BEING THE
SPECIFIC INTENT OF THE PARTIES HERETO THAT GREYSTONE SHALL HAVE NO LIABILITY
HEREUNDER FOR ITS OWN NEGLIGENCE, except for its own gross negligence and
willful misconduct. Seller hereby waives notice of nonpayment of any Account
sold to Greystone hereunder as well as any and all other notices with respect to
such Accounts, demands or presentations for payment and agrees that Greystone
may, without notice to or the consent of Seller, extend, renew or modify from
time to time the payment of, or vary or reduce the amount payable under or
compromise any of the terms of, any Account purchased by Greystone hereunder.
Seller further authorizes Greystone (or its designee) to open and remove the
contents of any post office box of Seller or Greystone (or its designee) which
Greystone believes contains mail relating to Accounts, and in connection
therewith or otherwise, to receive, open and dispose of mail addressed to Seller
which Greystone believes may relate to Accounts, and in order to further assure
receipt by Greystone (or its designee) of mail relating to such Accounts, to
notify other parties including customers and postal authorities to change the
address for delivery of such mail addressed to Seller to such address as
Greystone may designate. Greystone agrees to deliver the contents of any such
mail which does not relate to the Accounts to Seller (or, at the election of
Greystone, to notify Seller of the address where Seller may take possession of
such contents; provided, if Seller does not take possession of such contents
within thirty (30) days after notice from Greystone to take possession thereof,
Greystone may dispose of such contents without any liability to Seller).
 
8

--------------------------------------------------------------------------------


 
(c)           Right to Perform. If Seller fails to perform any agreement or
obligation provided herein (including without limitation, the payment and
discharge of any taxes, liens or encumbrances affecting the Collateral),
Greystone may itself perform, or cause performance of such agreement or
obligation, and the expenses of Greystone incurred in connection therewith shall
be a part of the Obligations, secured by the Collateral and payable by Seller on
demand.
 
(d)           Right of Setoff. Greystone shall have the right at any and all
times and in any and all proceedings and instances (including, but not limited
to, bankruptcy, reorganization, receivership or insolvency of Seller), without
prior notice to Seller, to setoff any amounts which Greystone may owe Seller
against the outstanding Obligations.
 
(e)           Power of Attorney. Upon and during the continuance of an Event of
Default, Seller hereby irrevocably appoints Greystone (and any employee, agent
or other person designated by Greystone, any of whom may act without joinder of
the others) as Seller's attorneys-in-fact in Seller's name, place and stead, to
take all actions, execute and deliver all notices, negotiate such instruments
and other documents, as may be necessary or advisable to permit Greystone (or
its designee) to take any and all of the actions described in this Agreement or
to carry out the purpose and intent thereof, as fully and for all intents and
purposes as Seller could itself do, and hereby ratifies and confirms all that
said attorneys-in­fact may do or cause to be done by virtue hereof, including,
without limitation (i) to demand, collect, sue for, recover, receive and give
acquittance and receipts for moneys due and to become due under the accounts
purchased or pledged hereunder or the other Collateral, and (ii) to file any
claims or take any action or institute any proceedings which Greystone may deem
necessary or appropriate for the collection and/or preservation of the Accounts
purchased hereunder and the Collateral or otherwise to enforce the rights of
Greystone with respect to the Accounts purchased hereunder and the Collateral.
This power of attorney is irrevocable and deemed coupled with an interest.
 
8. SERVICING AND COLLECTION OF ACCOUNTS.
 
(a)          Appointment of Servicing Agent. Greystone hereby appoints Seller as
servicing agent for Greystone for the purpose of expediting the collection of
Accounts purchased by Greystone hereunder. Seller, as servicing agent, agrees to
maintain an active, on-going and regular dialogue with each delinquent account
debtor. Seller further agrees, as servicing agent, to utilize all powers,
influences, rights and to take every action within its control in accordance
with its customary practices and applicable law to expedite the collection of
the Accounts purchased by Greystone hereunder and direct such payments
exclusively to Greystone. Seller, as servicing agent, agrees to (i) promptly
forward to Greystone a copy of all credit memoranda or otherwise notify
Greystone in writing upon Seller's knowledge of an adjustment an Account upon
the subject Client accepting returns or granting allowances in the ordinary
course of business, (ii) to promptly send duplicate copies thereof to Greystone,
and (iii) settle any Disputed Account in the ordinary course of business as long
as (I) the amount of such settlement does not exceed the lesser of $2,500 or
five percent (5%) of the Face Amount of such Disputed Account without first
obtaining Greystone's written consent to such settlement, and (2) such
settlement occurs after notifying Greystone in writing of such settlement. After
the occurrence of an Event of Default, Greystone reserves the right to terminate
Seller as Greystone's servicing agent at any time with or without notice to
Seller.
 
(b)          Protection of Greystone's Rights. Seller, as servicer, shall take
no action which, nor omit to take any action the omission of which, would
substantially impair the rights of Greystone in any Accounts purchased hereunder
by Greystone.
 
(c)          Proceeds or Returned Goods Received by Seller. With respect to all
accounts purchased by or pledged to Greystone from Seller hereunder, Seller
shall direct all account debtors for such accounts to remit all payments
pertaining to such accounts directly to the Authorized Remittance Address. All
amounts and proceeds (including instruments and writings) received by Seller at
any time in respect of any Accounts purchased hereafter shall be received in
trust for the benefit of Greystone hereunder, shall be segregated from other
funds of Seller and shall within three (3) Business Days after receipt by Seller
(i) be paid over to Greystone in the same form as so received (with any
necessary endorsement) to be applied in the same manner as payments received
directly by Greystone, or (ii) be deposited at the Remittance Address. If any
goods relating to an Account purchased by Greystone hereunder shall be returned
to or repossessed by Seller or a Client, Seller shall give prompt notice thereof
to Greystone after any officer or employees of Seller becomes aware thereof; and
Seller or Client (as the case may be) shall hold such goods in trust for
Greystone, separate and apart from their own property, and such goods shall be
owned solely by Greystone and be subject to Greystone's direction and control.
Seller or the applicable Client shall properly store and protect such goods and
cooperate fully with Greystone in any subsequent disposition thereof for the
benefit of Greystone. The provisions of this Subsection shall survive the
termination of this Agreement.
 
9

--------------------------------------------------------------------------------


 
9. FEES.
 
(a)           Facility Fee. Seller agrees to pay Greystone a facility fee equal
to .50% of the Maximum Funds Employed concurrently with the execution hereof. As
long as no Event of Default has occurred and is continuing, Seller agrees to
consider Seller's requests for increases in the Maximum Funds Employed in
increments of $1,000,000, up to an amount not to exceed $9,000,000. Seller
agrees to pay Greystone a facility fee equal to .50% of any increase in the
Maximum Funds Employed, payable concurrently with any such increase.
 
(b)           Processing Fees. Seller agrees to pay Greystone the following
processing fees: (i) $1.25 handling fee for each Account/invoice mailed by
Greystone; (ii) Greystone's cost for UCC, tax lien and other public record
searches (after first determining that any searches made available by Seller are
unacceptable to Greystone in its Business Judgment; (iii) Greystone's cost for
overnight or other expedited delivery service; (iv) $25 per wire transfer (ACH
transfer is free); and (v) $10 per check.
 
(c)           Early Termination Fee. In connection with any Early Termination
(as defined below), Seller agrees to pay Greystone a fee ("Early Termination
Fee") equal to the greater of (i) the Minimum Monthly Discounts multiplied by
the number of calendar months (or part thereof) remaining from the termination
date until the next Anniversary Date (as defined below), or (ii) the average
monthly total Discounts and interest due to Greystone during the six (6)
calendar months (or part thereof if less than six (6) calendar months has
elapsed from the effective date of this Agreement through the termination date)
immediately preceding the termination date, multiplied by the number of calendar
months (or part thereof) remaining from the termination date until the next
Anniversary Date.
 
(d)           Same Day Funding Fee. In the event Greystone, in its sole
discretion, complies with a request from Seller to make an Advance on the same
day that Greystone receives Seller's written request for an Advance, Seller
agrees to pay Greystone a fee equal to one percent (1%) of the face amount of
the Eligible Accounts related to such Advance.
 
(e)           Reserve Deficiency Fee. Unless a Reserve Deficiency was created
with the prior written consent of Greystone, in the event Seller fails to pay
the Reserve Deficiency within three Business Days after a Reserve Deficiency
Demand, Seller shall be obligated to pay Greystone a fee equal to the greater of
$100 or ten percent (10%) of such Reserve Deficiency.
 
10. COSTS, EXPENSES AND TAXES.
 
(a)           Attorneys' Fees. Seller agrees to pay or reimburse Greystone upon
demand for all reasonable attorneys' fees, court costs and all other costs and
expenses incurred by Greystone after an Event of Default has occurred and is
continuing (whether or not litigation is commenced or judgment issued, and if
litigation is commenced whether at trial or any appellate level) in connection
with the enforcement of this Agreement, protecting or enforcing Greystone's
ownership interest in the Accounts or its security interest in the Collateral,
in collecting the Accounts or in the representation of Greystone in connection
with any bankruptcy case or insolvency proceeding involving Seller, the
Collateral or any account debtor of an Account. Such sums shall be a part of the
Obligations, secured by the Collateral and payable by Seller to Greystone on
demand.
 
(b)           Taxes. All taxes and governmental charges of any kind imposed with
respect to the sale of goods or rendering of services relating to the Accounts
shall remain for the account of, and be paid by, the subject Client.
 
(c)          UCC Filing Costs. All costs with respect to the filing of UCC
financing statements, as well as all amendments, continuations and terminations
related to any UCC financing statements, concerning Seller, any Client and their
respective assets.
 
11. COLLATERAL.
 
(a)           Grant of Security Interest. In order to secure the payment of all
Obligations, Seller hereby grants to Greystone a security interest in and lien
upon all of Seller's right, title and interest in and to (i) all present and
future accounts, contracts, contract rights, chattel paper, documents,
instruments, drafts, acceptances, deposit accounts and general intangibles of
Seller (including, without limitation, the Reserve Balance), all money and other
funds of Seller which may now or hereafter come into the possession, custody or
control of Greystone and in any case where an account arises from the sale of
goods, all of Seller's and the subject Client's right, interest and interest in
such goods (including, without limitation, all returned or repossessed goods and
all of Seller's and the subject Client's rights of stoppage in transit, replevin
and reclamation as an unpaid vendor), and all Client Factoring Documents and all
of Seller's rights thereunder (including, without limitation, all reserve
balances of the Clients); (ii) all inventory now or hereafter owned by Seller,
and all accessions thereto and products thereof and documents therefore (iii)
all equipment now or hereafter owned by Seller, (iv) all investment property now
or hereafter owned by Seller, (v) all books and records pertaining to the
foregoing, including but not limited to computer programs, data, certificates,
records, circulation lists, subscriber lists, advertiser lists, supplier lists,
customer lists, customer and supplier contracts, sales orders, and purchasing
records, and (vi) all proceeds of the foregoing, including without limitation,
all insurance payable by reason of loss or damage to the foregoing
(collectively, the "Collateral"). As used herein, the term "Obligations" means
all Advances, Discounts, interest, fees, expenses and other indebtedness,
liabilities and obligations owing now or hereafter by Seller to (1) Greystone,
whether under this Agreement or otherwise (including any indebtedness for goods
and services purchased by Seller from any party whose accounts are factored or
otherwise financed by Greystone) , or (2) any other person or entity owned or
controlled by, or which owns or controls or is under common control or is
otherwise affiliated with Greystone.
 
10

--------------------------------------------------------------------------------


 
(b)           UCC Filings. Seller hereby authorizes Greystone to file in any
jurisdiction Greystone may deem appropriate, with or without the signature of
Seller, one or more financing statements, and all amendments and continuations
with respect thereto, relating to the Collateral and hereby ratifies, confirms
and consents to any such filings made by Greystone prior to the date hereof.
Seller agrees to execute such other documents as Greystone may reasonably
require to effectuate Seller's grant of a perfected lien in the Collateral to
Greystone.
 
(c)           Client Factoring Documentation. Seller agrees to provide Greystone
promptly after Greystone's demand true and correct copies of all Client
Factoring Agreements and all related agreements and instruments (including,
without limitation, all guaranties, security documents, UCC financing
statements, and all amendments thereto) (collectively, the "Client Factoring
Documents").
 
12. TERMINATION.
 
(a)          Termination. Seller may terminate this Agreement for any reason
whatsoever, but only as of an Anniversary Date (as defined below) and then only
by giving Greystone at least sixty (60) days prior written notice of the
effective date of such termination; provided, however, Seller may terminate this
Agreement at any time with five (5) days prior written notice to Greystone (an
"Early Termination"), subject to the payment of the Early Termination Fee. If
Seller does not submit for sale any Accounts to Greystone for a continuous
thirty (30) day period, Greystone may deem such action as notice of an Early
Termination by Seller. In connection with any termination of this Agreement by
Seller, Greystone may require Seller to execute a general release of any
liability for the benefit of Greystone and any of its owners, directors,
officers, employees and agents, in a form satisfactory to Greystone. Greystone
may, at Greystone's election, terminate this Agreement (i) for any reason
whatsoever at any time by giving Seller written notice stating a termination
date not less than thirty (30) days from the date such notice is given, or (ii)
immediately at any time without prior notice to Seller upon and after the
occurrence of an Event of Default (as defined below). This Agreement shall
continue uninterrupted unless terminated as herein provided. As used herein, the
term "Anniversary Date" shall mean the last day of the month occurring twelve
(12) months from the date hereof or the same date in any year thereafter.
 
(b)          Effect of Termination. Unless sooner demanded, all Obligations
(direct and contingent) shall become due and payable upon termination of this
Agreement; provided, however, Greystone may withhold any balances owing to
Seller unless Greystone is supplied with an indemnity satisfactory to Greystone
to cover the following with respect to proceeds received by Greystone through
the date of termination: (i) all returned checks; and (ii) all preference claims
for which Seller or Greystone received written notice of prior to the date of
termination, Termination of this Agreement shall not affect the rights and
obligations of the parties hereunder with respect to transactions occurring on
or prior to the date of such termination, and this Agreement shall continue to
govern the rights and obligations of the parties hereto with respect to Accounts
purchased by Greystone from Seller on or prior to the date of such termination.
All security interests granted or contemplated by this Agreement shall survive
the termination of this Agreement until all Obligations have been paid to
Greystone and Seller has performed all its obligations to Greystone under
Section 12(a) above.
 
13. EVENTS OF DEFAULT AND REMEDIES.
 
(a)           Events of Default. An "Event of Default" shall be deemed to have
occurred under this Agreement upon: (i) Seller's failure to pay any Obligation
when due, (ii) any representation or warranty made by Seller hereunder shall be
false or misleading in any respect when made or deemed made and, with respect to
the representations contained in Section 5(b), Seller (1) shall not have
notified Greystone of such misrepresentation within one (1) Business Day after
any employee or officer of Seller becomes aware of such misrepresentation, and
(2) shall not have cured any Reserve Deficiency or any deficiency in the Minimum
Equity Advance caused by such misrepresentation within three (3) Business Days
after any employee or officer of Seller becomes aware of such misrepresentation,
(iii) Seller's breach of any covenant contained in Sections 6(c), 6(e) or 6(1),
which are not cured within five (5) Business Days of its occurrence , (iv)
Seller's breach of any covenant in Sections 6(i) or 6(j) which are not cured
within five (5) Business Days after Seller's receipt of written notice from
Greystone, (v) Seller's breach of any covenant contained in Sections 5(a)(iii)
which are not cured within five (5) Business Days after any employee or officer
of Seller becomes aware of such breach, (vi) Seller's breach of any covenant or
agreement contained herein (other than those set forth in clause (iii), (iv) and
(v) above), (vii) the filing of any federal or state tax lien or the issuance of
a notice of levy, assessment, injunction or attachment against any assets of
Seller which is not cured to Greystone's satisfaction within thirty (30) days
after any such filing or issuance (Seller acknowledging that Greystone, at its
option, may cease Advances during such cure period), (viii) the cessation of the
business of Seller or the calling of a meeting of the creditors of Seller; (ix)
Parent fails to own at least 80% of the ownership interests of Seller or the
pledge of any of the ownership interests of Seller; (x) Brad Bernstein ceases to
be the President and Managing Member of Seller and a replacement officer with
equivalent responsibility is not hired within 30 Business Days who is acceptable
to Greystone using its Business Judgment; (xi) the commencement by or against
Seller of any bankruptcy, insolvency, arrangement, reorganization, receivership
or similar proceedings under any federal or state law; or (xii) a material
adverse change shall have occurred in the financial condition or operations of
Seller.
 
11

--------------------------------------------------------------------------------


 
(b)           Remedies. Upon and after the occurrence of an Event of Default and
after the acceleration of the Obligations (whether by Greystone or by operation
of law), this Agreement may be terminated by Greystone immediately at any time,
without notice to Seller, and all Obligations shall, at Greystone's option and
without notice or demand of any kind (all of which Seller hereby expressly
waives), become due and payable immediately. Further, Greystone may remove, from
any premises where the same may be located, any and all documents, instruments,
books, records and files (and any receptacles or cabinets containing the same)
pertaining to the Accounts, Client Factoring Documents, or other Collateral
and/or Greystone may use (at Seller's expense) such of Seller's personnel,
supplies and space at Seller's place of business or elsewhere, as may be
necessary to properly administer and enforce Greystone rights in the Accounts
and any other Collateral hereunder, and to facilitate the collection thereof and
realization thereon. Greystone may also exercise al rights and remedies under
the Client Factoring Agreements. Greystone may sell, assign or otherwise dispose
of the Accounts and any returned, reclaimed or repossessed inventory, goods or
other property relating thereto, whether held by Seller or by Greystone, at
public or private sale, for cash, on credit or otherwise, at such price and on
such terms as Greystone in its sole option and discretion may determine, and
Greystone may bid or become purchasers at any such sale, or acquire an interest
in or dispose of said property. With respect to any other Collateral, Greystone
shall have all of the rights and remedies of a secured party under Article 9 of
the Uniform Commercial Code. If notice of intended disposition of any Collateral
is required by law, it is agreed that ten (10) days notice shall constitute
reasonable notice. The net cash proceeds resulting from the exercise of any of
the foregoing rights, after deducting all charges, costs and expenses (including
reasonable attorneys' fees) shall be applied by Greystone to the payment or
satisfaction of the Obligations, whether due or to become due, in such order as
Greystone may elect, and Seller shall remain liable to Greystone for any
deficiencies. Upon and after the occurrence of an Event of Default and after the
acceleration of the Obligations (whether by Greystone or by operation of law),
(i) Greystone is hereby authorized by Seller to notify postal authorities at any
time to change the address for delivery of mail to Seller to such address as
Greystone may designate, and to receive and open mail addressed to Seller to
enable Greystone to carry out its rights under this Agreement, (ii) Greystone is
authorized (at Greystone's option) to date and deliver the letter attached
hereto as Exhibit "C" to the account debtors of Seller's Clients, and (iii)
Greystone is authorized to exercise all rights and assume all obligations of
Seller under all Client Factoring Documents.
 
If Greystone terminates this Agreement as a result of an Early Termination
Default (as defined below) pursuant to Section 13(b) of this Agreement,
Greystone may deem such action as an Early Termination by Seller which will
require the Seller to pay Greystone the Early Termination Fee. As used herein,
the term "Early Termination Default" shall mean (i) Seller's breach of any
covenant or agreement contained in Subsections 6(b), 6(d), 6(g) with respect to
Seller, 6(h) with respect to Seller, 8(b) and 8(c).
 
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default, the Contract Rate in effect at such time shall be increased by 5.0%
per annum (the "Default Rate").
 


12

--------------------------------------------------------------------------------


 
14. MISCELLANEOUS.
 
(a)           Cumulative Rights. All rights, remedies and powers granted to
Greystone in this Agreement, or in any other instrument or agreement given by
Seller to Greystone or otherwise available to Greystone in equity or at law, are
cumulative and may be exercised singularly or concurrently with such other
rights as Greystone may have. Greystone shall not be deemed to have waived any
of its rights or remedies unless the waiver is in writing and signed by
Greystone. A waiver by Greystone of a right or remedy under this Agreement on
one occasion is not a waiver of the right or remedy on any subsequent occasion.
 
(b)           Notices. Any notice or communication with respect to this
Agreement shall be in writing sent by (i) personal delivery; (ii) expedited
delivery service with proof of delivery; (iii) United States mail, postage
prepaid, registered or certified mail, or (iv) telecopy (with receipt thereof
confirmed by telecopier), addressed to each party thereto at its address set
forth below their signature hereon or to such other address or to the attention
of such other person as hereafter shall be designated in writing by the
applicable party sent in accordance herewith. Any such notice or communication
shall be deemed to have been given either at the time of personal delivery or,
in the case of delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
telecopy, upon receipt.
 
(c)           Tombstone. Seller hereby agrees that Greystone may publicize the
transaction contemplated by this Agreement in newspapers, trade and similar
publications including without limitation, the publication of a "tombstone", all
in a manner reasonably acceptable to Seller.
 
(d)           Severability. Each and every provision, condition, covenant and
representation contained in this Agreement is, and shall be construed, to be a
separate and independent covenant and agreement. If any term or provision of
this Agreement shall to any extent be invalid or unenforceable, the remainder of
the Agreement shall not be affected thereby.
 
(e)           Indemnity. Seller hereby indemnifies and agrees to hold Greystone
and its officers, directors, owners, employees, attorneys, representatives,
agents, affiliates and successors and assigns (collectively, the "Indemnified
Persons") harmless against (i) any breach by Seller of any representation,
warranty, covenant or agreement of Seller contained in this Agreement, (ii) any
claim resulting from, in connection with or in any way relating to or arising
out of the purchase of any Account hereunder, (iii) any claims or damages
arising out of the manufacture, sale, possession or use of, or otherwise
relating to, goods, or the performance of services, associated with or relating
to accounts or related rights purchased (or with respect to which a security
interest is granted) hereunder and (iv) any claim from any Client (collectively,
the "Indemnified Claims"). THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED CLAIMS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN
PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR
IN PART, 13Y ANY NEGLIGENT ACT OR OMISSION OF ANY INDEMNIFIED PERSON, but shall
exclude any of the foregoing resulting from such Indemnified Person's gross
negligence or willful misconduct. If Seller or any third party ever alleges any
gross negligence or willful misconduct by any Indemnified Person, the
indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the existence, extent
and affect of the alleged gross negligence or willful misconduct. Upon
notification and demand, Seller agrees to provide a defense to any Indemnified
Claim and to pay all costs and expenses of counsel selected by any Indemnified
Person in respect thereof. Any Indemnified Person against whom any Indemnified
Claim may be asserted reserves the right to settle or compromise any such
Indemnified Claim as such Indemnified Person may determine in its sole
discretion, and the obligations of such Indemnified Person, if any, pursuant to
any such settlement or compromise shall be deemed included within the
Indemnified Claims. The provisions of this Section shall survive the termination
of this Agreement.
 
13

--------------------------------------------------------------------------------


 
(1)    Non-Solicitation; Confidentiality. Greystone agrees that, without
Seller's prior written consent, Greystone will not, for a period of two (2)
years after the Termination Date (i) solicit the employment of any employee of
Seller, or (i) solicit, directly or indirectly, through Greystone or any of its
affiliates, the purchase of any Account of any then- existing Client. As used in
this paragraph, "solicit" shall not be deemed to include general advertising or
general solicitations that are not targeted or directed specifically to
employees of Seller. Notwithstanding the foregoing, the following shall not be
deemed to be a violation of the provisions of this subsection: (i) if a Client
reviews any marketing materials not specifically designed for or sent to such
Client; (ii) if a Client reviews Greystone's website; or (iii) if the initial
contact between Client and Greystone was initiated by (1) the Client or an agent
representing such Client, or (2) one of Greystone's referral sources (as long as
such referral source has not received the name of such Client from Greystone),
as long as Greystone does not enter into a financing agreement with such Client
during the two(2) year restrictive period. In connection with this Agreement,
Seller may furnish to Greystone information, documents and materials pertaining
to the operations, financial condition and projections of the Seller, its
Clients and other aspects of the business of the Seller (the "Confidential
Information"), Greystone acknowledges and agrees that the Confidential
Information is confidential and proprietary in nature and that the Seller
desires and requires that the Confidential Information remain confidential and
proprietary. Greystone agrees to maintain the confidentiality of the
Confidential Information and agrees to the terms and conditions set forth in the
Agreement, as follows:
 
1.  
The Confidential Information will be kept confidential and shall not be
disclosed by Greystone in any manner whatsoever, in whole or in part, except (i)
as required by law (including, without limitation, pursuant to interrogatory
requests, subpoena or other process of law), (ii) as may be required to be
disclosed to any state or federal regulatory agency responsible for the
supervision and/or regulation of Greystone, or (iii) to Greystone's lender or
possible participants as long as any such party agrees in writing not to
disclose the Confidential Information pursuant to the same terms hereof and the
possible participant or Greystone's lender is not a competitor of Seller, and
(iv) with the prior written consent of Seller. Moreover, Greystone agrees that
the Confidential Information will only be used for the purposes related to this
Agreement.

 
2.  
Paragraph 1 above shall not apply to any Confidential Information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by Greystone, or (ii) has or becomes available to Greystone on a
non-confidential basis from a source which is not prohibited from disclosing
such information to Greystone by a legal, contractual or fiduciary obligation.

 
(g)          Benefits; Assignment. All grants, covenants and agreements
contained in this Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, Seller
may not delegate or assign any of its duties or obligations under this Agreement
without the prior written consent of Greystone and any assignment without such
consent shall be void. Greystone reserves the right to pledge, sell or assign
its rights and obligations under this Agreement (including, without limitation,
any Accounts purchased hereunder) in whole or in part to any person or entity.
Without limiting the generality of the foregoing, Greystone may from time to
time grant participations in all or any part of the Obligations to any person or
entity on such terms and conditions as may be determined by Greystone in its
sole and absolute discretion (subject to Section 14(f) above), provided that the
grant of such participation shall not relieve Greystone of its obligations
hereunder nor create any additional obligations of Seller. Seller consents to
Greystone disclosing any financial and any other information available to
Greystone concerning Seller to any prospective or actual participant, pledgee or
assignee (subject to Section 14(f) above).
 
(h)          Captions. The captions in this Agreement are for convenience only
and shall not define or limit the provisions hereof.
 
(i)          Governing Law; Venue; Submission to Jurisdiction. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS. THIS AGREEMENT IS PERFORMABLE BY THE PARTIES IN DALLAS COUNTY, TEXAS.
SELLER AND GREYSTONE EACH AGREE THAT DALLAS COUNTY, TEXAS SHALL BE THE EXCLUSIVE
VENUE FOR LITIGATION OF ANY DISPUTE OR CLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT, AND THAT SUCH COUNTY IS A CONVENIENT FORUM IN WHICH TO DECIDE ANY
SUCH DISPUTE OR CLAIM. SELLER AND GREYSTONE EACH CONSENT TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN DALLAS COUNTY, TEXAS FOR
THE LITIGATION OF ANY SUCH DISPUTE OR CLAIM. SELLER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
14

--------------------------------------------------------------------------------


 
(j)      WAIVER OF JURY TRIAL. SELLER AND GREYSTONE EACH HEREBY IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH.
 
(k)           Amendments. No modification or amendment of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by the parties hereto.
 
(1)    Effectiveness of Agreement; Counterparts. This Agreement shall become
effective only upon acceptance by Greystone at its offices in Dallas, Dallas
County, Texas as evidenced by Greystone's signature hereon. This Agreement may
be separately executed in any number of counterparts, each of which shall be an
original, but all of which, taken together, shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Agreement
by telecopy shall be equally as effective as delivery of a manually executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telecopy also shall deliver a manually executed counterpart of
this Agreement but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
 
(m)           Joint and Several. If there is more than one entity or person that
has executed this Agreement as the "Seller", each Seller acknowledges that it is
jointly and severally liable for all of the Obligations under this Agreement.
Each Seller expressly understands, agrees and acknowledges that (i) each Seller
is an affiliated entity by common ownership of each other Seller, (ii) each
Seller desires to have the availability of one common financing facility instead
of separate financing facilities, (iii) each Seller has requested that Greystone
extend such a common financing facility on the terms herein provided, (iv)
Greystone will be financing against, and relying on a lien upon, all of Seller
assets even though the proceeds of any particular financing made hereunder may
not be advanced directly to a particular Seller, (v) Seller will nonetheless
benefit by the making of all such financing by Greystone and the availability of
a single financing facility of a size greater than each could independently
warrant, and (vi) all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon each Seller.
 
(n)        Usury Savings. It is the intention of the parties hereto to comply
strictly with applicable usury laws; accordingly, notwithstanding any provision
to the contrary in this Agreement, in no event whatsoever shall this Agreement
require the payment or permit the payment, taking, reserving, receiving,
collection or charging of any sums constituting interest under applicable laws
which exceed the Maximum Rate. If any such excess interest is called for,
contracted for, charged, taken, reserved, or received in connection with this
Agreement, or in any communication by Greystone or any other person to Seller or
any other person, or in the event all or part of the principal or interest shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under this Agreement shall exceed the Maximum Rate, then in
any such event it is agreed as follows: (i) the provisions of this Subsection
shall govern and control; (ii) neither Seller nor any other person or entity now
or hereafter liable for payments under this Agreement shall be obligated to pay
the amount of such interest to the extent such interest is in excess of the
Maximum Rate; (iii) any such excess which is or has been received
notwithstanding this subsection shall be credited against the then unpaid
principal balance of the Obligations under this Agreement or, if this Agreement
has been or would be paid in full by such credit, refunded to Seller, and (iv)
the provisions of this Agreement, and any communication to Seller, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the maximum lawful rate allowed
under applicable laws as now or hereafter construed by courts having
jurisdiction hereof or thereof. Without limiting the foregoing, all calculations
of the rate of interest contracted for, charged, taken, reserved, or received in
connection herewith which are made for the purpose of determining whether such
rate exceeds the Maximum Rate shall be made to the extent permitted by
applicable law by amortizing, prorating, allocating and spreading during the
period of the full term of this Agreement (including all prior and subsequent
renewals and extensions), all interest at any time contracted for, charged,
taken, reserved, or received. Seller and Greystone agree that Chapter 346 of the
Texas Finance Code (which regulates certain revolving loan accounts and
revolving tri-party accounts) shall not apply to any revolving loan accounts
created under this Agreement or maintained in connection therewith. To the
extent that Section 303 of the Texas Finance Code, as amended, is applicable to
this Agreement, the applicable interest rate ceiling is the indicated "weekly"
ceiling determined in accordance with such Section; provided that, if any
applicable law permits greater interest, the law permitting the greatest
interest shall apply.
 
(o)           True Sales. Seller and Greystone acknowledge and agree that the
sale of Accounts contemplated and covered hereby are fully intended by the
parties hereto as true sales governed by the provisions Section 306.103 of the
Texas Finance Code and Section 9.109(e) of the Texas Business and Commerce Code,
as each may be amended from time to time, and, accordingly, any discount in or
charged to purchase Accounts is not interest and the legal and equitable title
in all of Seller's Accounts sold to and purchased by Greystone from time to time
hereunder will pass to Greystone.
 
(p)           ENTIRE AGREEMENT. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES. THIS AGREEMENT ALSO AMENDS AND SUPERSEDES ANY OF THE TERMS OF ANY
PRIOR WRITTEN AGREEMENTS WITH RESPECT TO THE MATTERS SET FORTH IN THIS
AGREEMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
15

--------------------------------------------------------------------------------




THE UNDERSIGNED have entered into this Agreement effective as of the date first
written above.
 

GREYSTONE COMMERCIAL SERVICES LP     ANCHOR FUNDING SERVICES, LLC            
/s/ Jeffrey P. Kassing
   
/s/ Brad Bernstein
 
Jeffrey P. Kassing
   
Brad Bernstein
 
President
   
President of Anchor Funding Services, LLC
and President of Anchor Funding Services, Inc., the Sole Member of Anchor
Funding Services, LLC
           
Address:
8144 Walnut Hill Lane
Suite 900
Dallas, Texas 75231
Attn:
Legal Department
Telecopy No. (214) 987-7381
   
Address:
10801 Johnston Road
Suite 210
Charlotte, NC 28226
Attn:
Brad Bernstein
Telecopy No. (704) 542-4724 
 









16






